Title: To John Adams from Timothy Pickering, 12 May 1800
From: Pickering, Timothy
To: Adams, John



Department of State May 12. 1800.

The Secretary of State has the honor to lay before the President of the United States, letters and voluminous documents relative to calumnies formed and propagated in St. Domingo, chiefly by Jacob Mayer, the American Consul at Cape Francois, against Doctor Edward Stevens the Consul General; connected with which are said Mayer’s base insinuations and open slanders against the President of the United States, and the Secretaries of the Treasury and of State.
The Secretary of State begs leave, among these numerous documents (which he has not been able to examine fully till now) to refer the President to the papers marked No. 2. No. 3. No. 8. selected from the mass of documents; and to the Secretary’s letters of January 18. 1800; to Doctor Stevens and Mr. Mayer, which gave rise to this investigation. These papers, the Secretary conceives to be amply sufficient to prove Mr. Mayer to be utterly unworthy of any public Office. Altho’ the Secretary relies on the competency of all the witnesses used by Doctor Stevens, to establish the facts, which they state, he begs leave to mention, with respect to Joseph Curwen, who confirms the testimony of John Lewis, that he has several times heard him spoken of as a Young Man of unblemished veracity and honor.
In No. 1. dated February 13. being a very long letter from Doctor Stevens to Mr. Mayer, the Doctor calls upon him to come forward and substantiate his charges: but he has not attempted it. The impossibility of doing it is doubtless the reason that to this day the Secretary has received no answer to his letter on the subject.
The other documents do, in the Secretary’s opinion, vindicate, most satisfactorily, the ability, liberality, prudence, integrity and honor of Doctor Stevens. If when the President shall have found leisure to read them, they prove alike satisfactory to him, the Secretary begs leave to mention for the President’s consideration, the propriety and justice of communicating to Doctor Stevens the President’s satisfaction with his proceedings, and general approbation of his conduct, as the Agent of the United States in St. Domingo.
The unfitness of Mr. Mayer to hold the office of Consul seems so apparent to the Secretary, he has thought it to be his duty to accompany this communication with the recommendations he finds on his file, of candidates for the Office of Consul at Cape Francais; among which the President will see a letter from Doctor Stevens recommending Mr. Henry Hammond, who is on the spot, and is besides strongly recommended, but Mr. James Watson, late Senator from New York. The Secretary begs leave only further to remark, that the successful management of our general interests, as well as those of individual Merchants trading to St. Domingo, seems to require a Consul who might be entirely relied on, for his cordial co-operation with the Consul General, in the exercise of his functions.
All which is respectfully submitted,

Timothy Pickering.